Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 1 of 48




                         EXHIBIT .
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 2 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001278
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 3 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001279
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 4 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001280
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 5 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001281
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 6 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001282
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 7 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001283
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 8 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001284
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 9 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001285
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 10 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001286
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 11 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001287
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 12 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001288
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 13 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001289
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 14 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001290
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 15 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001291
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 16 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001292
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 17 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001293
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 18 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001294
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 19 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001295
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 20 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001296
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 21 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001297
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 22 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001298
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 23 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001299
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 24 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001300
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 25 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001301
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 26 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001302
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 27 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001303
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 28 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001304
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 29 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001305
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 30 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001306
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 31 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001307
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 32 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001308
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 33 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001309
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 34 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001310
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 35 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001311
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 36 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001312
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 37 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001313
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 38 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001314
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 39 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001315
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 40 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001316
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 41 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001317
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 42 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001318
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 43 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001319
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 44 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001320
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 45 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001321
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 46 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001322
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 47 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001323
Case 1:18-cv-00195-DMT-CRH Document 14-11 Filed 11/13/18 Page 48 of 48




                                   BADLANDS-MAHEU-STASSINOS-ND-001324
